Order, Supreme Court, Bronx County (Jerry Crispino, J.), entered October 16, 1996, which granted plaintiffs’ motion to quash the subpoena and notice to take deposition of a nonresident, nonparty witness, and denied defendants’ cross motion for an order directing the witness’s deposition, unanimously affirmed, with costs.
In seeking to take the deposition of a nonresident, nonparty witness nine months after the note of issue was filed, defendants have failed to demonstrate any unusual or unanticipated circumstance warranting deviation from the rule that disclosure proceedings may not be conducted after the filing of the note of issue (see, Price v Bloomingdale’s, 166 AD2d 151). Further, the subpoena served by defendants upon the out-of-State nonparty witness has no legal effect in New York (Coombs v Rowand, 39 AD2d 532, appeal dismissed 31 NY2d 853). We have considered defendants’ remaining claims and find them to be without merit. Concur—Wallach, J. P., Rubin, Tom and Andrias, JJ.